UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00032 American Funds Fundamental Investors (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Fundamental InvestorsSM Investment portfolio September 30, 2010 unaudited Common stocks — 95.35% Shares Value INFORMATION TECHNOLOGY — 15.33% Microsoft Corp. $ Oracle Corp. Intel Corp. Google Inc., Class A1 Apple Inc.1 Corning Inc. EMC Corp.1 Texas Instruments Inc. First Solar, Inc.1 Intuit Inc.1 Yahoo! Inc.1 Visa Inc., Class A Maxim Integrated Products, Inc. Xilinx, Inc. Microchip Technology Inc. Fidelity National Information Services, Inc. FLIR Systems, Inc.1 Lender Processing Services, Inc. Cisco Systems, Inc.1 Tyco Electronics Ltd. Linear Technology Corp. Automatic Data Processing, Inc. ASML Holding NV2 KLA-Tencor Corp. HEALTH CARE — 11.96% Merck & Co., Inc. Bristol-Myers Squibb Co. Eli Lilly and Co. Medtronic, Inc. Baxter International Inc. Roche Holding AG2 Pfizer Inc Novartis AG2 Shire Ltd. (ADR) Stryker Corp. Hospira, Inc.1 Cardinal Health, Inc. St. Jude Medical, Inc.1 Aetna Inc. Laboratory Corporation of America Holdings1 Novo Nordisk A/S, Class B2 Johnson & Johnson AstraZeneca PLC (United Kingdom)2 CSL Ltd.2 Thoratec Corp.1 Medco Health Solutions, Inc.1 Covidien PLC Intuitive Surgical, Inc.1 CONSUMER DISCRETIONARY— 11.90% Home Depot, Inc. McDonald’s Corp. Starbucks Corp. Time Warner Cable Inc. Amazon.com, Inc.1 Comcast Corp., Class A Virgin Media Inc.1 Walt Disney Co. Time Warner Inc. Industria de Diseño Textil, SA2 Intercontinental Hotels Group PLC2 Strayer Education, Inc.3 Shaw Communications Inc., Class B, nonvoting Johnson Controls, Inc. Macy’s, Inc. Lowe’s Companies, Inc. Vivendi SA2 Marriott International, Inc., Class A Chipotle Mexican Grill, Inc.1 Penn National Gaming, Inc.1 Weight Watchers International, Inc. CarMax, Inc.1 McGraw-Hill Companies, Inc. ENERGY — 11.64% Suncor Energy Inc. Occidental Petroleum Corp. Chevron Corp. ConocoPhillips FMC Technologies, Inc.1 Baker Hughes Inc. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) CONSOL Energy Inc. Tenaris SA (ADR) Schlumberger Ltd. Crescent Point Energy Corp. Hess Corp. Denbury Resources Inc.1 Acergy SA2 Murphy Oil Corp. Diamond Offshore Drilling, Inc. Imperial Oil Ltd. Concho Resources Inc.1 Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Cenovus Energy Inc. TOTAL SA2 Devon Energy Corp. Halliburton Co. INDUSTRIALS — 11.20% Union Pacific Corp. Schneider Electric SA2 Lockheed Martin Corp. Boeing Co. Deere & Co. Parker Hannifin Corp. General Electric Co. Northrop Grumman Corp. Waste Management, Inc. Tyco International Ltd. European Aeronautic Defence and Space Co. EADS NV1,2 United Technologies Corp. Joy Global Inc. Fastenal Co. Vallourec SA2 Precision Castparts Corp. Honeywell International Inc. Ingersoll-Rand PLC United Parcel Service, Inc., Class B MTU Aero Engines Holding AG2 General Dynamics Corp. Stericycle, Inc.1 Grafton Group PLC, units2,3 Ryanair Holdings PLC (ADR) CSX Corp. Emerson Electric Co. KBR, Inc. DCC PLC2 Corporate Executive Board Co. FINANCIALS — 11.16% JPMorgan Chase & Co. Wells Fargo & Co. U.S. Bancorp Bank of America Corp. ACE Ltd. Marsh & McLennan Companies, Inc. SunTrust Banks, Inc. Moody’s Corp. Aon Corp. Citigroup Inc.1 Industrial and Commercial Bank of China Ltd., Class H2 HCP, Inc. New York Community Bancorp, Inc. American Express Co. XL Group PLC AMP Ltd.2 Jefferies Group, Inc. HSBC Holdings PLC (ADR) Singapore Exchange Ltd.2 United Overseas Bank Ltd.2 Cincinnati Financial Corp. Travelers Companies, Inc. Agricultural Bank of China, Class H1,2 Goldman Sachs Group, Inc. Bank of New York Mellon Corp. Synovus Financial Corp. Berkshire Hathaway Inc., Class A1 CapitalSource Inc. Bank of Ireland1,2 People’s United Financial, Inc. Hospitality Properties Trust MATERIALS — 7.63% Syngenta AG2 Potash Corp. of Saskatchewan Inc. Dow Chemical Co. Rio Tinto PLC2 E.I. du Pont de Nemours and Co. Mosaic Co. Cliffs Natural Resources Inc. FMC Corp. PPG Industries, Inc. Newmont Mining Corp. CRH PLC2 Weyerhaeuser Co. Praxair, Inc. Ecolab Inc. Sigma-Aldrich Corp. MeadWestvaco Corp. Alcoa Inc. Nucor Corp. Steel Dynamics, Inc. Monsanto Co. Vulcan Materials Co. CONSUMER STAPLES — 6.00% Philip Morris International Inc. Altria Group, Inc. Coca-Cola Co. PepsiCo, Inc. CVS/Caremark Corp. Procter & Gamble Co. Avon Products, Inc. Unilever NV, depository receipts2 H.J. Heinz Co. British American Tobacco PLC2 Coca-Cola Amatil Ltd.2 Diageo PLC2 Colgate-Palmolive Co. Costco Wholesale Corp. Kraft Foods Inc., Class A C&C Group PLC2 UTILITIES — 4.35% GDF SUEZ2 PG&E Corp. Exelon Corp. Edison International PPL Corp. Duke Energy Corp. American Water Works Co., Inc. FirstEnergy Corp. National Grid PLC2 NV Energy, Inc. Questar Corp. Dominion Resources, Inc. Electricité de France SA2 NextEra Energy, Inc. SUEZ Environnement Co.2 Xcel Energy Inc. Entergy Corp. TELECOMMUNICATION SERVICES — 2.43% Verizon Communications Inc. Vodafone Group PLC2 China Telecom Corp. Ltd., Class H2 SOFTBANK CORP.2 AT&T Inc. Koninklijke KPN NV2 Telekom Austria AG, non-registered shares2 MISCELLANEOUS — 1.75% Other common stocks in initial period of acquisition Total common stocks (cost: $37,602,301,000) Principal amount Convertible securities — 0.04% ) INDUSTRIALS — 0.04% Continental Airlines, Inc. 4.50% convertible debentures 2015 $ Total convertible securities (cost: $12,500,000) Principal amount Value Bonds & notes — 0.01% ) ) MORTGAGE-BACKED OBLIGATIONS4 — 0.01% ChaseFlex Trust, Series 2007-2, Class A-1, 0.536% 20375 $ $ Total bonds & notes (cost: $6,204,000) Short-term securities — 4.49% Fannie Mae 0.17%–0.31% due 10/1/2010–4/1/2011 Freddie Mac 0.16%–0.30% due 11/9/2010–4/15/2011 Jupiter Securitization Co., LLC 0.23%–0.29% due 10/14–11/18/20106 Coca-Cola Co. 0.22%–0.23% due 11/23–12/20/20106 Straight-A Funding LLC 0.22%–0.27% due 10/4–12/14/20106 Edison Asset Securitization LLC 0.25%–0.31% due 10/27–11/10/20106 General Electric Co. 0.17% due 10/1/10 Procter & Gamble Co. 0.22%–0.26% due 10/21–11/30/20106 Procter & Gamble International Funding S.C.A. 0.19% due 10/8/20106 Ranger Funding Co. LLC 0.18%–0.24% due 10/1–10/19/20106 Bank of America Corp. 0.22%–0.25% due 10/13–10/22/10 Federal Home Loan Bank 0.18%–0.22% due 11/17/2010–1/5/2011 Wal-Mart Stores Inc. 0.18%–0.21% due 10/5–10/28/20106 NetJets Inc. 0.22% due 11/2/20106 Variable Funding Capital Company LLC 0.27%–0.42% due 10/7–10/14/20106 PepsiCo Inc. 0.22% due 11/1/20106 Merck & Co. Inc. 0.21% due 10/21/20106 Emerson Electric Co. 0.22% due 10/12/20106 Total short-term securities (cost: $2,045,260,000) Total investment securities (cost: $39,666,265,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous,”was $5,488,836,000, which represented 12.06% of the net assets of the fund. This entire amount relates to certain securities trading outside the U.S.whose values were adjusted as a result of significant market movements following the close of local trading. 3The fund owns 5% or more of the outstanding voting shares of this company. See the table on next page for additional information. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 5Coupon rate may change periodically. 6Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $1,246,224,000, which represented 2.74% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended September 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 9/30/10 ) Strayer Education, Inc. — $ $ Grafton Group PLC, units — Corporate Executive Board Co.* — — $ $ *Unaffiliated issuer at 9/30/2010. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of September 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $ * $
